TECHNOCONCEPTS, INC.
 
PLACEMENT AGENT AGREEMENT
 
Dated: June 28, 2007
 
Westminster Securities Corporation
100 Wall Street
New York, NY 10005
 
TriPoint Global Equities, LLC
17 State Street, 16th Floor
New York, NY 10004
 
Ladies and Gentlemen:
 
The undersigned, TechnoConcepts, Inc., a Colorado corporation (the “Company”),
proposes to issue and sell up to $3,000,000 of investment units (“Units”) (the
“Maximum Offering”) in a private placement for which you, Westminster Securities
Corp. (“Westminster”) and TriPoint Global Equities, LLC (“TriPoint”) (each a
“Placement Agent” and collectively, the “Placement Agents”), shall act as
co-placement agents. The terms and conditions of the sale, issuance, and rights
held by the securities underlying these Units are as set forth in the
subscription agreements among the Company and the investors in the offering
(“Investors”), which shall be prepared by the Company and subject to the
approval of the Placement Agents (together with all exhibits, schedules and
supplements thereto, the “Subscription Documents”). The Units, the 10%
Promissory Note forming a part of the Units (“Notes”), the common stock
underlying the Notes (“Shares”), the warrants forming a part of the Units
(“Warrants”), the common stock underlying the Warrants (“Warrant Shares”), and
the Placement Agent Warrants (as hereinafter defined) are referred to
collectively herein as the “Equity”.
 
The offering of Units in the Company (the “Offering”) will be conducted on a
“best efforts” basis up to the Maximum Offering. Fractional Units may be sold at
the discretion of the Company. As used herein, including with respect to the
representations and warranties contained herein, unless the context otherwise
requires, the term “Company” shall include the Company together with all of its
direct and indirect wholly owned subsidiaries, and all representations and
warranties of the Company herein shall also be deemed made on behalf of and with
respect to each such subsidiary of the Company, except where the context
indicates that such representation and warranty applies only to the Company,
including, without limitation, any representations and warranties relating to
the capital stock of the Company. This Placement Agent Agreement (“Agreement”)
is to confirm the arrangements with the Placement Agents with respect to the
sale of the Units by the Placement Agents as exclusive agents for the Company in
the Offering.
 
The Offering will not be registered with the Securities and Exchange Commission
(“SEC”) nor with any state securities authority, but rather will be offered as a
private placement pursuant to an exemption from registration under Regulation D
(“Regulation D”) promulgated under Section 4(2) and Rule 506 of the Securities
Act of 1933, as amended (“Securities Act”), and available state securities law
exemptions. The Units are to be sold in the Offering only to “accredited
investors”, as that term is defined in Regulation D, pursuant to the
Subscription Documents.
 
 
 

--------------------------------------------------------------------------------

 

 
SECTION 1. Description of Capital Stock. The Equity shall conform in all
respects to descriptions thereof contained in the Subscription Documents.
 
SECTION 2. Representations and Warranties of the Company. The Company hereby
represents, warrants and covenants with the Placement Agents as follows:
 
(a) The Subscription Documents, copies of which will be delivered to the
Placement Agents, will be carefully prepared to disclose or incorporate by
reference all information concerning the Company which would be material to an
investment decision by a reasonable investor. The date on which the Offering is
authorized by the Company to commence is June 28, 2007 and is herein called the
“Commencement Date.” The time and date of each issuance of Units hereunder is
herein called an “Issuance Date” or a “Closing.”
 
(b) The Company is duly incorporated and validly existing as a corporation in
good standing under the laws of the state of its incorporation, having corporate
power and authority to own its properties and conduct its business and is duly
qualified and in good standing in each foreign jurisdiction where the conduct of
its business so requires such qualification, except where the failure to be so
qualified would not have a material adverse effect on the financial condition,
results of operations, assets or business of the Company or the Material
Subsidiaries, taken as a whole (a “Material Adverse Effect”). No direct or
indirect rights to acquire Common Stock exist, except as have been previously
disclosed to the public or as disclosed in the Subscription Documents.
 
(c) The unaudited financial statements of the Company for the periods ended
March 31, 2007 and December 31, 2006, and the audited financial statements of
the Company for the years ended September 30, 2006 and 2005, each included in
the SEC Reports (defined below) (collectively, the “Financial Statements”),
fairly present in all material respects the information purported to be shown
therein of the Company, at the respective dates to which they apply; and such
Financial Statements have been prepared in conformity with GAAP consistently
applied throughout the periods involved and are in accordance in all material
respects with the books and records of the Company.
 
(d) The assets of the Company, as shown in the Financial Statements, are owned
by the Company with good title, free and clear of all liens, encumbrances and
equities of record or otherwise, except (i) those specifically referred to in
the Subscription Documents, (ii) those which do not materially adversely affect
the use or value of such assets, (iii) the lien of current taxes not now due or
which are being contested in good faith and for which adequate reserves have
been set aside and (iv) those disclosed in the Financial Statements or elsewhere
in the Subscription Documents. The Company has the full corporate right, power
and authority to maintain and operate its business and properties as the same
are now operated or proposed to be operated and is complying with all laws,
ordinances and regulations applicable thereto, except where the failure to so
comply would not have a Material Adverse Effect.
 
(e) There are no actions, suits or proceedings at law or in equity pending, or
to the Company’s knowledge, threatened, against the Company before or by any
federal or state commission, regulatory body, administrative agency or other
governmental body wherein, either in any case or in the aggregate, an
unfavorable ruling, decision or finding would have a Material Adverse Effect
which are not disclosed in the Subscription Documents or the SEC Reports.
 
(f) The execution and delivery by the Company of this Agreement, the
consummation and performance of the transactions herein contemplated, and
compliance with the terms of this Agreement by the Company will not conflict
with, result in a material breach of, or constitute a material default under,
the Certificate of Incorporation or the bylaws of the Company, in each case as
amended, or any indenture, mortgage, deed of trust or other agreement or
instrument to which the Company is now a party or by which it or any of its
assets or properties is bound and which is filed as an exhibit to the Company’s
Annual Report on Form 10-K for the year ended September 30, 2006, or any other
periodic or current report filed by the Company with the Securities and Exchange
Commission since September 30, 2006 (the “SEC Reports”) (such agreements or
instruments, the “Material Contracts”), or any law, order, rule, regulation,
writ, injunction, judgment or decree of any government, governmental
instrumentality or court, domestic or foreign, having jurisdiction over the
Company or any of its business or properties, to the extent that such conflict,
breach or default could have a Material Adverse Effect.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(g) Except as set forth in the Subscription Documents or the SEC Reports, all
material licenses, permits and approvals referred to in the Subscription
Documents or the SEC Reports (including the Financial Statements) (the
“Permits”) have been obtained and are valid and in full force and effect. There
are no proceedings pending, or to the knowledge of the Company threatened,
seeking to cancel, terminate or limit such Permits. Neither the Company nor, to
the knowledge of the Company, any other party is in default under any of the
Material Contracts, and to the knowledge of the Company, no event has occurred
which with the passage of time or the giving of notice, or both, would
constitute a default thereunder.
 
(h) Except as described in the Subscription Documents or the SEC Reports, the
Company has timely filed all federal, state and local tax returns required to be
filed, including without limitation, all sales tax returns, or has obtained
extensions thereof and has paid, or is contesting in good faith, all taxes shown
on such returns.
 
(i) The Company shall use the net proceeds from the sale of the Units hereunder
primarily as described in the Subscription Documents. The Company will not use
any proceeds from the sale of the Units for the satisfaction of any indebtedness
for borrowed money, to redeem any Common Stock or Common Stock Equivalents or to
settle any litigation outstanding as of any Closing.
 
(j) The SEC Reports describe all material patents, trademarks, trade names,
copyright registrations and applications therefor now or heretofore used or
presently proposed to be used in the conduct of the business of the Company and
the failure of which the Company to have would have a Material Adverse Effect
(the “IP Rights”). Except as set forth in the SEC Reports: (i) the Company owns
or possesses adequate licenses or other valid rights to use all IP Rights
necessary to the conduct of the business of the Company as presently being
conducted; (ii) the validity of such IP Rights and the rights of the Company
thereto have not been questioned in any litigation to which the Company is or
has been a party, nor, to the best knowledge of the Company, is any such
litigation threatened, other than as set forth in the SEC Reports; (iii) to the
best knowledge of the Company, the conduct of the business of the Company as now
conducted does not and will not conflict with IP Rights of others in any way
which has or might reasonably be expected to have a Material Adverse Effect; and
(iv) no proceedings are pending against the Company nor, to the best knowledge
of the Company, are any proceedings threatened against the Company, alleging any
violation of IP Rights of any third person. The Company does not know of (x) any
use that has heretofore been or is now being made of any IP Rights owned by the
Company, except by the Company, any licensor of such IP Rights to the Company or
by a person duly licensed by the Company to use the same under an agreement
described in the SEC Reports or (y) any material infringement of any IP Right
owned by or licensed by or to the Company. To the best knowledge of the Company,
all IP Rights heretofore owned or held by any agent, independent contractor,
employee or officer of the Company or any subsidiary thereof and used in the
business of the Company in any manner have been duly and effectively transferred
to the Company. The consummation of the transactions contemplated by this
Agreement will not alter or impair the rights and interests of the Company in
any of the IP Rights.
 
(k) All of the representations, agreements and warranties in this Section 2
shall survive delivery of and payment for all or any part of the Units for two
years from and after such delivery and payment.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(l) The Company has no subsidiaries other than as disclosed in the Subscription
Documents.
 
(m) All of the SEC Reports were true and correct in all material respects upon
the dates of filing thereof except as subsequently amended or disclosed in the
SEC Reports.
 
SECTION 3. Issuance, Sale and Delivery of the Units.
 
(a) The Company hereby agrees to sell the Units directly to subscribers
identified by the Placement Agents on a “best efforts” basis with respect to the
remaining Units up to the Maximum Offering. The offering will commence on the
Commencement Date and continue until terminated by the Company. The Units will
be offered for cash and delivery of the purchase price for the Units and the
certificates representing the Notes and Warrants shall be pursuant to the
procedures set forth in the Subscription Documents.
 
(b) As their basic compensation, the Placement Agents shall receive (i) cash
compensation equal to ten percent (10%) of the gross cash proceeds received by
the Company from the sale of Units, as commission, which commission shall be
allocated as follows: 2% to Westminster and 8% to TriPoint; and (ii) additional
compensation in the form of warrants (“Placement Agent Warrants”) to purchase
shares of Common Stock, in an amount equal to 10% of the Shares and Warrant
Shares underlying Units sold in the Offering, which warrants shall be allocated
as follows: 2.5% to Westminster or its designees and 7.5% to TriPoint or its
designees. The Placement Agent Warrants shall have their exercise price,
registration, anti-dilution and other rights identical to the Warrants. They
shall be exercisable any time from the Issuance Date through the last expiration
date of any of the Warrants, and shall be exercisable via cashless exercise at
any time in which they are not registered in an effective registration statement
but are otherwise eligible for resale pursuant to Rule 144 or another exemption
from registration then in effect. Cash compensation shall be paid in full on the
Issuance Date with respect to gross proceeds for Units deliverable on such date.
 
(c) The parties hereto represent that at the Issuance Date, the representations
and warranties herein contained, and the statements contained in all
certificates theretofore or simultaneously delivered by any party to another
pursuant to this Agreement, shall be true and correct, except as otherwise
disclosed in any certificate delivered on the Issuance Date.
 
SECTION 4. Covenants of the Company. The Company covenants and agrees with the
Placement Agents that:
 
(a) On the Commencement Date, and on each Issuance Date, the Subscription
Documents (as amended or as supplemented, if the same shall have been amended or
supplemented) will not (i) contain an untrue statement of a material fact and
will not omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading and (ii) contain any material,
non-public information required to be disclosed to the general public in order
to comply with Regulation FD promulgated under the Securities Exchange Act of
1934, as amended, unless all recipients of the Subscription Documents execute a
confidentiality agreement in form and substance acceptable to the Company and
the Placement Agents, prior to receipt of the Subscription Documents.
 
(b) The Company will prepare promptly upon the reasonable request of the
Placement Agents, such amendments or supplements to the Subscription Documents,
in such form as in the opinion of the respective counsel to the Placement Agents
may be reasonably necessary or advisable in connection with the Offering. In
addition, if at any time prior to the last date on which Units shall be issued,
(i) an event relating to or affecting the Company shall have occurred which, in
the judgment of the Company or in the opinion of the respective counsel for the
Placement Agents, would cause the Subscription Documents as then in effect to
include an untrue statement of a material fact or to omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, or (ii) it is otherwise necessary to amend or supplement the
Subscription Documents, the Company shall promptly notify the Placement Agents
of the occurrence and shall promptly prepare and deliver to the Placement
Agents, without charge, sufficient copies of any amended or supplemented
Subscription Documents, and shall use its reasonable best efforts to cause the
appropriate state securities authorities to take any required action with regard
to any amendment as may be necessary to permit the lawful use of the
Subscription Documents, as so amended and supplemented, in connection with the
Offering.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(c) The Company’s counsel shall prepare and file any necessary filings, in the
reasonable opinion of Company’s counsel or Placement Agents’ counsel, under the
state securities, or so-called “blue sky” laws and regulations (the “Blue Sky
Laws”) and the Company shall pay the filing fees and all other expenses in
connection with any such qualification in such jurisdictions as the Placement
Agents shall designate, and to continue such qualification in effect so long as
required for the purposes of the Offering; provided, however, that the Company
shall not be required to qualify as a foreign corporation or to file a consent
to service of process in any jurisdiction in any action other than one arising
out of the offering or sale of the Units. The Company will provide copies to the
Placement Agents of all documents, exhibits and information filed in connection
with the qualification of the Units for sale under the Blue Sky Laws.
 
(d) The Company, at its own expense, will give and continue to give such
financial statements and other information to and as may be required by the
proper public bodies of the jurisdictions in which the Offering may be
qualified.
 
(e) The Company will pay all fees, taxes (excluding any taxes on the income or
revenue of the purchasers of the Units) and expenses incident to the preparation
and distribution of the Subscription Documents, the establishment of the escrow
account with the Escrow Agent, the issuance of the Units and the fees and
expenses of counsel and accountants for the Company. The Company will pay all of
the Placement Agents’ accountable fees and expenses (including legal, due
diligence, printing, mailing, travel, entertainment, etc), payable at the
earlier of each Closing or twenty days following receipt of invoice. The Company
will additionally pay the Placement Agents for their non-accountable fees and
expenses at the rate of one percent (1%) of the gross proceeds received by the
Company from the sale of the Units, payable at each Closing and allocated as
follows: 0.5% to Westminster and 0.5% to TriPoint. In the event that any payment
due to the Placement Agents or their respective counsel hereunder shall not be
made when due, interest shall accrue on the unpaid balance of such overdue
payments at the rate of twelve percent (12%) per annum until paid.
 
(f) The form of Subscription Documents, Notes, Warrants and Placement Agent
Warrants shall contain the registration rights, anti-dilution protection and
such other information, representations, warranties and covenants as shall be
reasonably acceptable to the Placement Agents.
 
(g) The Company shall not release any Offering documents or the Subscription
Documents unless they are reasonably acceptable to the Placement Agents.
 
(h) Except as described in the SEC Reports or the Subscription Documents, all
Permits will be valid on the Issuance Date, the Company shall in all material
respects be complying therewith and there shall be no proceedings pending, or to
the knowledge of the Company threatened, seeking to cancel, terminate, suspend
or limit any such Permits.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(i) At each Issuance Date, the Company shall not have failed to qualify to do
business as a foreign corporation in any jurisdiction where required, except
where failure to so qualify would not have a Material Adverse Effect or where
any qualification is required solely as a result of conducting business over the
Internet.
 
(j) At the Commencement Date and at each Issuance Date, the Company will be
validly existing as a corporation in good standing under the laws of the state
of its incorporation, having corporate power and authority to own its properties
and conduct its business, and will have a capitalization as described in the SEC
Reports. Other than as described in the Subscription Documents or the SEC
Reports, there are no outstanding options, warrants, script rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exchangeable for, or giving any person
or entity any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Material Subsidiary is or may become bound to issue additional shares of
Common Stock, or securities or rights convertible or exchangeable into shares of
Common Stock. Following the date of publication of the Subscription Documents
and prior to the final Issuance Date, the only additional securities issued in
addition to those described in the previous sentence shall be the Equity.
 
(k) At each Closing, (i) the Equity will conform, in all material respects, to
all statements with regard thereto contained in the Subscription Documents, (ii)
the Equity shall have been duly and validly authorized by proper corporate
authority, (iii) each portion of the Equity, when issued, exercised and/or paid
for (as applicable), or otherwise earned, each in accordance with its terms,
will be validly issued, fully paid and nonassessable and (iv) all shares of
Common Stock that comprise the Equity shall have been duly and validly reserved
for issuance. The Company shall ensure that all exercises properly requested
shall be effected promptly by the Company.
 
SECTION 5. Indemnification.
 
(a) The Company hereby agrees to indemnify and hold harmless the Placement
Agents, their respective directors, officers, agents, employees, members,
affiliates, counsel and each other person or entity who controls either of the
Placement Agents within the meaning of Section 15 of the Securities Act
(collectively, the “Agent Indemnified Parties”) from and against any and all
losses, claims, damages or liabilities (or actions in respect thereof), joint or
several, to which they or any of them may become subject under the Securities
Act or any other statute or at common law, and to reimburse such Agent
Indemnified Parties for any reasonable legal or other expense (including the
cost of any investigation and preparation) incurred by them in connection with
any litigation, whether or not resulting in any liability, but only insofar as
such losses, claims, liabilities and litigation arise out of or are based upon
(i) any untrue statement or alleged untrue statement of a material fact required
to be stated in the Subscription Documents, or omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they are made, not misleading (including, but not
limited to, any documents deemed to be incorporated into the Subscription
Documents by reference), (ii) any breach by the Company of any representation,
warranty or covenant contained herein, (iii) any matter otherwise relating to,
arising out of or in connection with the Offering or (iv) Placement Agents’
service as Placement Agents hereunder; provided, however, that the indemnity
provisions contained in this subsection (a) shall not apply to (x) amounts paid
in settlement of any such litigation if such settlement is effected without the
consent of the Company (which shall not be unreasonably withheld, delayed or
denied), or (y) the Placement Agents or any other Agent Indemnified Parties in
respect of any such losses, claims, damages, liabilities or actions (A) arising
out of, or based upon any such untrue statement or alleged untrue statement, or
any such omission or alleged omission, if such statement or omission was made in
reliance upon information furnished in writing to the Company by the Placement
Agents or such Agent Indemnified Parties specifically for use in connection with
the preparation of the Subscription Documents or any amendment thereof or
supplement thereto or (B) arising from the willful misconduct or gross
negligence of the Placement Agents or any other Agent Indemnified Party.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(b) The Placement Agents, each individually with respect to themselves, hereby
agree to indemnify and hold harmless the Company, its directors, officers,
agents, employees, members, affiliates, counsel and each other person or entity
who controls the Company within the meaning of Section 15 of the Securities Act
(collectively, the “Company Indemnified Parties”) from and against any and all
losses, claims, damages or liabilities (or actions in respect thereof), joint or
several, to which they or any of them may become subject under the Securities
Act or any other statute or at common law, and to reimburse such Company
Indemnified Parties for any reasonable legal or other expense (including the
cost of any investigation and preparation) incurred by them in connection with
any litigation, whether or not resulting in any liability, but only insofar as
such losses, claims, liabilities and litigation arise out of or are based upon
such Placement Agent’s service as a Placement Agent hereunder; provided,
however, that the indemnity provisions contained in this subsection (b) shall
only apply to losses, claims, damages, liabilities or actions arising from the
willful misconduct or gross negligence of such Placement Agent or any other
applicable Agent Indemnified Party and shall not apply to amounts paid in
settlement of any such litigation if such settlement is effected without the
consent of such Placement Agent (which shall not be unreasonably withheld,
delayed or denied).
 
(c) Each party will reimburse all the other’s Indemnified Parties for all
reasonable expenses (including, but not limited to, reasonable fees and
disbursements of counsel for the applicable Indemnified Parties) incurred by any
such Indemnified Parties in connection with investigating, preparing and
defending any such action or claim, whether or not in connection with pending or
threatened litigation in connection with the transaction to which an Indemnified
Party is a party, as such expenses are incurred or paid. Each party agrees,
within thirty (30) days of receipt, to notify the other party in writing of the
receipt of written notice of the commencement of any action against it or
against any other Indemnified Parties, in respect of which indemnity may be
sought from the other party on account of the indemnity provisions contained in
this Section 5. In case any such action shall be brought against the any
Indemnified Parties, the indemnifying party shall be entitled to participate in
(and, to the extent that it shall wish, to direct) the defense thereof at its
own expense, but such defense shall be conducted by counsel reasonably
satisfactory to the Indemnified Parties.
 
(d) The indemnity provisions set forth herein, and the representations and
warranties of each party set forth in this Agreement, shall remain operative and
in full force and effect, regardless of any investigation made by or on behalf
of the other party, subject to the limitations contained herein, and shall
survive the delivery of the Units, and any successor of any Indemnified Parties
shall be entitled to the benefit of the respective indemnity provisions.
 
(e) In order to provide for just and equitable contribution in any case in which
(i) any person entitled to indemnification under this Section 5 makes claim for
indemnification pursuant hereto but it is judicially determined (by the entry of
a final judgment or decree by a court of competent jurisdiction and the
expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this Section 5 provides for indemnification in such case, or (ii)
contribution under the Securities Act may be required on the part of any such
person in circumstances for which indemnification is provided under this Section
5, then and in each such case, the Company and the Placement Agent shall
contribute to the aggregate losses, claims, damages or liabilities to which they
may be subject (after any contribution from others) in such proportion so that
the Placement Agents are responsible for an aggregate of ten percent (10.0%) of
the gross proceeds received by the Company on account of the sale of such Units
by the Placement Agents (being the Placement Agents’ cash commission, provided
any such contribution shall be made pro rata based on each Placement Agent’s
respective cash commission), and the Company is responsible for the remaining
portion; provided however, that in any such case, no person guilty of a
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(f) Promptly after receipt by any party to this Agreement (or its
representative) of notice of the commencement of any action, suit or proceeding,
such party will, if a claim for contribution in respect thereof is to be made
against another party (the “Contributing Party”), notify the Contributing Party
in writing of the commencement thereof, but the omission to so notify the
Contributing Party will not relieve it from any liability which it may have to
any other party other than for contribution hereunder. In case any such action,
suit or proceeding is brought against any party and such party so notifies a
Contributing Party or his or its representative of the commencement thereof
within the aforesaid period, the Contributing Party will be entitled to
participate therein, with the notifying party and any other Contributing Party
similarly notified. Any such Contributing Party shall not be liable to any party
seeking contribution on account of any settlement of any claim, action or
proceeding effected by such party seeking contribution without the written
consent of such Contributing Party. The contribution provisions contained in
this Section 5 are in addition to any other rights or remedies which the Company
and the Placement Agents may have hereunder or otherwise.
 
SECTION 6. Effectiveness of Agreement. This Agreement shall become effective as
of the date hereof.
 
SECTION 7. Conditions of the Placement Agents’ Obligations. The Placement
Agents’ respective obligation to act as an agent of the Company hereunder, and
the Placement Agents’ respective obligation to use their best efforts to find
purchasers for the Units, shall be subject to the satisfactory completion of
their due diligence examination and the accuracy, as of each Issuance Date, of
the representations and warranties on the part of the Company herein contained,
to the performance by the Company of all its agreements herein contained, to the
fulfillment of or compliance by the Company with all covenants and conditions
hereof, and to the following additional conditions:
 
(a) The Placement Agents shall not have disclosed in writing to the Company that
the Subscription Documents or any amendment or supplement thereto contains an
untrue statement of a fact which in the opinion of counsel to the Placement
Agents, is material or omits to state a fact which, in the opinion of such
counsel, is material and is required to be stated therein or is necessary to
make the statements therein not misleading.
 
(b) Between the date hereof and each Issuance Date, the Company shall not have
sustained any loss on account of fire, explosion, flood, accident, calamity or
other cause, of such character as shall, in the sole discretion of a Placement
Agent, materially adversely affect its business or property.
 
(c) Between the date hereof and each Issuance Date, there shall be no litigation
instituted, or to the knowledge of the Company threatened, against the Company
and there shall be no proceeding instituted or threatened against the Company or
before or by any federal or state commission, regulatory body or administrative
agency or other governmental body, domestic or foreign, wherein an unfavorable
ruling, decision or finding would have a Material Adverse Effect.
 
(d) During the period subsequent to the Commencement Date and prior to each
Issuance Date, the Company (i) shall have conducted its business in the usual
and ordinary manner as the same was being conducted on the Commencement Date and
(ii) the Company shall not have suffered or experienced any Material Adverse
Effect.
 
(e) The authorization of the Units, the Placement Agent Warrants, the Equity,
the Subscription Documents, and all corporate proceedings and other legal
matters incident thereto and to this Agreement shall be reasonably satisfactory
in all material respects to counsel to the Placement Agent.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(f) The Company shall have furnished to the Placement Agent the opinion of its
counsel, that:
 
(i) The Company is a validly existing corporation in good standing under the
laws of the state of its incorporation with full corporate power and authority
to enter into this Agreement and perform its obligations hereunder, and the
Company is in good standing as a foreign corporation in the jurisdictions where
it is qualified to do business and where its business requires such
qualification.
 
(ii) The Company has an authorized capitalization as described in the
Subscription Documents. The Units, Notes, Warrants and Placement Agent Warrants
are in due and proper form and conform in all material respects to the rights
set forth in the instruments defining the same. Except as set forth in the
Subscription Documents or in the Company’s filings with the SEC, no direct or
indirect rights to acquire Common Stock exist.
 
(iii) The Equity has been duly and validly issued and are fully paid and does
not have any preemptive rights applicable thereto; and all of the Common Stock
underlying the Equity has been duly authorized, reserved for issuance and, upon
payment or conversion therefor (as applicable) in accordance with the terms of
the applicable security, will be duly and validly issued, fully paid and
non-assessable and will have no preemptive rights applicable thereto.
 
(iv) This Agreement, the Subscription Documents and all transactions
contemplated hereby and thereby have been duly authorized, executed and
delivered by the Company and are valid and binding obligations of the Company
legally enforceable against the Company in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization and
other laws of general applicability relating to or affecting creditors’ rights
now or hereafter in effect, and to general equitable principles.
 
(v) Neither the execution, delivery or performance of this Agreement nor the
consummation of the transactions herein contemplated, nor compliance with the
terms hereof by the Company do or will conflict with or result in a breach of
any of the terms or provisions of, or constitute a default under, the articles
of incorporation, as amended, or the bylaws, as amended, of the Company, any
indenture, mortgage, deed of trust or other agreement or instrument to which the
Company is a party or by which it or any of its assets or properties is bound,
or any law, order, rule, regulation, judgment, writ, injunction or decree of any
government, governmental instrumentality or court, domestic or foreign, having
jurisdiction over the Company or its business or any of its properties, the
violation of which could prevent the Company from performing its obligations
hereunder or otherwise materially adversely affect the Company; and no consent,
approvals, authorizations or orders of agencies, officers or other regulatory
authorities are necessary for the valid authorization, issue or sale of the
Equity, and the performance by the Company of this Agreement and its
consummation of the transactions contemplated hereby and under the Subscription
Documents, except under state securities or Blue Sky Laws, as to which no
opinion need be expressed.
 
(vi) There are no actions, suits or proceedings at law or in equity pending or
threatened, against the Company and there are no proceedings pending or
threatened against the Company before or by any federal or state commission,
regulatory body or administrative agency or other governmental body wherein,
either in any case or in the aggregate, an unfavorable ruling, decision or
finding could materially adversely affect the business, franchise, licenses,
permits, operations, financial condition or income of the Company which are not
disclosed in the Subscription Documents.
 
(vii) The issuance of the Equity is exempt from registration under the
Securities Act of 1933, as amended.
 
(g) The Company shall have furnished to the Placement Agents a certificate of
the Chief Executive Officer and the Chief Financial Officer of the Company dated
as of each Issuance Date, in the form attached hereto as Exhibit A.
 
 
-9-

--------------------------------------------------------------------------------

 
 
All the opinions, letters, certificates and evidence mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance satisfactory to counsel
of the Placement Agents, whose approval shall not be unreasonably withheld.
 
SECTION 8. Termination.
 
(a) This Agreement may be terminated by the either or both of the Placement
Agents by notice to the Company in the event that the Company shall have failed
or been unable to comply with any of the terms, conditions or provisions of this
Agreement on the part of the Company to be performed, complied with or fulfilled
within the respective times herein provided for, unless compliance therewith or
performance or satisfaction thereof shall have been expressly waived by the
applicable Placement Agent in writing.
 
(b) This Agreement may be terminated by either or both of the the Placement
Agents by notice to the Company at any time if, in the sole judgment of such
Placement Agent, the Offering or the sale or the payment for or the delivery of
the Units is rendered impracticable or inadvisable because (i) additional
material governmental restrictions not in force and effect on the date hereof
shall have been imposed upon trading in securities generally, or minimum or
maximum prices shall have been generally established, or trading in securities
generally on the Over-The-Counter Bulletin Board shall have been suspended or a
general banking moratorium shall have been established by federal or New York
State authorities, (ii) a war, major hostilities, terrorist or similar activity,
act of God or other calamity shall have occurred which materially adversely
affects the ability of the Placement Agents to perform their obligations
hereunder, (iii) of a Material Adverse Effect or (iv) either Placement Agent, in
its respective sole discretion, shall be dissatisfied with the results of its
due diligence investigation.
 
(c) Any termination of this Agreement pursuant to this section shall be without
liability of any character (including, but not limited to, loss of anticipated
profits or consequential damages) on the part of any party hereto, except that
the Company shall remain obligated to pay the costs and expenses provided to be
paid by it specified in Section 4(e) through the date of termination, and the
Company shall be obligated to pay all losses, claims, damages or liabilities,
joint or several, payable by the Company under Section 5(a).
 
SECTION 9. Finders. The Company and the Placement Agents mutually represent that
they know of no third party who rendered any service in connection with the
introduction of the Company to the Placement Agents and who is making a claim
against anyone for a “finder’s fee” or similar type of fee in connection with
the Offering. Each party hereby indemnifies the other against any claims by any
person known to it and not known to the other parties hereto, who shall claim to
have rendered services in connection with the introduction of the Company to the
Placement Agents or to have such a claim and who shall make a claim for a fee in
connection therewith.
 
SECTION 10. Placement Agent’s Representations and Warranties. The Placement
Agents, each individually with respect to themselves, represent and warrant to
and agree with the Company that:
 
(a) The Placement Agent is registered as a broker-dealer with the Securities and
Exchange Commission and is a member in good standing of the National Association
of Securities Dealers, Inc. (“NASD”).
 
 
-10-

--------------------------------------------------------------------------------

 
 
(b) The Placement Agent will not effect offers or sales of the Units in any
jurisdiction unless it or its representative is duly licensed to effect offers
and sales in such jurisdiction and the offer and sale of the Units are
registered or exempt from registration in such jurisdiction.
 
(c) The Placement Agent has duly authorized this Agreement and this Agreement is
the valid, binding and enforceable obligation of the Placement Agent.
 
(d) In making any offer of the Units, the Placement Agent will not make any
material representation to potential investors not contained in the Subscription
Documents which has not been authorized in writing by the Company.
 
(e) The Placement Agent shall not utilize any general advertising or
solicitation to offer the Units.
 
SECTION 11. Notice. Except as otherwise expressly provided in this Agreement,
(a) whenever notice is required by the provisions of this Agreement to be given
to the Company, such notice shall be given in writing, addressed to the Company
at the address set forth in the Subscription Documents, with a copy to David L.
Kagel, Esq., 1801 Century Park East, Suite 2500, Los Angeles, CA 90067 and (b)
whenever notice is required by the provisions of this Agreement to be given to
the Placement Agent, such notice shall be in writing addressed to the Placement
Agent at the address set forth above, with a copy to Feldman Weinstein Smith
LLP, 420 Lexington Avenue, Suite 2620, New York, NY 10170, Attn: Joseph Smith,
Esq.
 
SECTION 12. Miscellaneous.
 
(a) This Agreement is made solely for the benefit of the Placement Agents, the
Company and any controlling person referred to in Section 15 of the Securities
Act, and their respective successors and assigns, and no other person shall
acquire or have any right under or by virtue of this Agreement. The term
“successor” or the term “successors and assigns” as used in this Agreement shall
not include any purchaser, as such, of any of the Units.
 
(b) The headings in this Agreement are for reference only and shall not limit or
otherwise affect any of the terms or provisions hereof.
 
(c) The provisions of this Agreement shall be deemed severable, so that if any
part, section or provision hereof shall be declared unlawful or unenforceable,
the remaining parts, sections or provisions hereof shall not be affected thereby
and shall remain in full force and effect.
 
(d) This Agreement shall be deemed to have been drafted jointly by the parties
hereto.
 
(e) The Placement Agents shall have the right to associate themselves with such
other members of the NASD and/or foreign investment firms duly licensed, if
required, in their respective locales offering the Units only offshore to the
United States as additional agents as the Placement Agent may elect, in its sole
discretion. Such additional agents may become selected dealers subject to this
Agreement in the sole discretion of the Placement Agents by signing a Selected
Dealer Agreement in form satisfactory to the Placement Agents. The Placement
Agents, each individually, shall have the right to share any compensation due to
them hereunder, with such additional agents and in such amounts as the
applicable Placement Agent deems fit, in its sole judgment. In addition, such
additional agents shall be afforded the same indemnification by the Company as
offered to the Placement Agents hereunder.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(f) The validity, interpretation and construction of this Agreement, and of each
part hereof, will be governed by the local laws of the State of New York,
without giving effect to its conflict of law principles or rules. In the event
of a dispute, the parties hereto agree to be bound by the arbitration procedures
of the American Arbitration Association, and that such arbitration shall take
place in the New York City metropolitan area. In actions not involving
collection by a Placement Agent of compensation and/or reimbursement expenses,
the prevailing party shall be reimbursed by the nonprevailing party for all
reasonable attorney’s fees and costs (including all arbitration costs) incurred
by the prevailing party in resolving such dispute. In any action in which a
Placement Agent seeks compensation and/or reimbursement of expenses, the Company
shall reimburse such Placement Agent for all costs associated with such action
(including but not limited to reasonable attorney fees) as and when the
Placement Agent provides the Company with invoices for such costs and expenses.
 
(g) This Agreement may be executed in counterparts, each of which shall be
deemed an original and all of which together will constitute one and the same
instrument. This Agreement may be executed by facsimile signatures or scanned
electronic mail (e-mail) attachment.
 
(h) Westminster shall not be obligated to provide advice or perform services to
the Company that are not specifically addressed in this Agreement and/or the
engagement letter between the Company and Westminster Securities Corp. effective
as of April 10, 2006 and as amended on June 27, 2007 (the “Engagement Letter”),
and TriPoint shall not be obligated to provide advice or perform services to the
Company that are not specifically addressed in this Agreement. The obligations
of the Placement Agents described in this Agreement and the Engagement Letter,
as applicable, consist solely of best efforts services to the Company. In no
event shall the Placement Agents be required or permitted without express
authorization by this Agreement or the Engagement Letter to make decisions for
the Company or to provide legal or accounting services. All final decisions with
respect to acts of the Company or its affiliates, whether or not made pursuant
to or in reliance upon information or advice furnished by the Placement Agents
hereunder, shall be those of the Company or such affiliates, and the Placement
Agents shall under no circumstances be liable for any expense incurred or loss
suffered by the Company as a consequence of such decisions.
 
(i) This Agreement shall be binding upon and inure to the benefit of the parties
and their respective successors and authorized assigns. Any attempt by either
party to assign any rights, duties, or obligations which may arise under this
Agreement without the prior written consent of the other party shall be void.
 
(j) This Agreement contains the entirety of the agreements between the parties
with respect to the Offering, and no party is relying on any agreement,
representation, warranty, or other understanding not expressly stated in this
Agreement with respect to such Offering. Notwithstanding the foregoing, the
Engagement Letter shall continue to remain in full force and effect, as
supplemented herein with the respect to the Offering, and shall survive any
termination of this Agreement.
 
(k) The parties acknowledge that certain provisions of this Agreement must
survive any termination or expiration thereof in order to be fair and equitable
to the party to whom any promise or duty to perform is owed under such provision
prior to such termination or expiration of the Agreement. Therefore, the parties
agree that the provisions of Sections 1, 2, 3, 4, 5, 7, 8(c), 9, 10, 11, and 12
shall survive the termination or expiration of this Agreement for the period
required to meet and satisfy any obligations and promises arising therein and
thereunder
 
 
-12-

--------------------------------------------------------------------------------

 
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
-13-

--------------------------------------------------------------------------------

 

 
[SIGNATURE PAGE TO PLACEMENT AGENT AGREEMENT FOR TECHNOCONCEPTS,
INC.]
 
Please confirm that the foregoing correctly sets forth the Agreement between the
Placement Agents and the Company.
 

 TECHNOCONCEPTS, INC.                 By:  

--------------------------------------------------------------------------------

     

 
We hereby confirm as of the date hereof that the above letter sets forth the
agreement between the Company, the other Placement Agent, and us.
 

WESTMINSTER SECURITIES CORPORATION               By:  

--------------------------------------------------------------------------------

John P. O’Shea, Chairman & CEO
     

 
 

TRIPOINT GLOBAL EQUITIES, LLC                 By:  

--------------------------------------------------------------------------------

Mark Elenowitz, CEO
     

 
 
-14-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF OFFICER’S CERTIFICATE
 
[Date]
 
Westminster Securities Corporation
100 Wall Street, 7th Floor
New York, NY 10005
 
Ladies and Gentlemen:
 
We, the Chief Executive Officer and Chief Financial Officer of TechnoConcepts,
Inc. (the “Company”), in connection with the execution and delivery by the
Company of each Subscription Agreement (the "Subscription Agreements"), by and
among the Company and the investors identified on each signature page thereto
(the “Investors”) as of the date above (“Closing”), do hereby certify as follows
(Capitalized terms not otherwise defined herein are defined as set forth in the
Subscription Agreements.):
 
(i) The representations and warranties of the Company in each Subscription
Agreement are true and correct in all material respects at and as of the Closing
and the Company has complied in all material respects with all the agreements
and satisfied all the conditions on its part to be performed or satisfied at or
prior to the Closing.
 
(ii) The Subscription Documents and any amendments and supplements thereto, and
all statements contained therein, are true and correct, and neither the
Subscription Documents nor any amendment or supplement thereto includes any
untrue statement of a material fact or omits to state any material fact required
to be stated therein in light of the circumstances in which they were made or
necessary to make the statements therein not misleading, and since the
Commencement Date, there has occurred no event required to be set forth in
amended or supplemented Subscription Documents which has not been so set forth.
 
Very truly yours,

                       
Antonio E. Turgeon  
    Michael Handelman
Chief Executive Officer 
   
Chief Financial Officer
       

 
 
-15-

--------------------------------------------------------------------------------

 
 